Title: [Report on Boundaries, 1773–1774]
From: Adams, John
To: 


      In the Fall of the Year 1773, The General Court appointed Mr. Bowdoin and me to draw a State of the Claim of this Province to the Lands to the Westward of New York. Mr. Bowdoin left it wholly to me: and I spent all my Leisure time in the Fall, Winter and Spring in Collecting all the Evidence and Documents: I went to Mr. John Moffat, who had made a large Collection of Records, Pamphlets and Papers, and examined his Treasures: then to Dr. Samuel Mathers Library which descended to him from his Ancestors Dr. Increase Mather, and Dr. Cotton Mather who had been Agent of the Province: and then to the Balcony of Dr. Sewalls Church, where Mr. Prince had deposited the amplest Collection of Books, Pamphlets, Records and Manuscripts relative to this Country which I ever saw, and which as I presume ever was made, Mr. Prince having pursued thro his whole Life a plan which he began at Colledge. I spent much time in that elevated Situation, and found some things of Use in my Investigation, but I found a greater Gratification to my Curiosity, and cannot but lament that this invaluable Treasure was dispersed and ruined by the British Army, when they afterwards converted this venerable Temple into a Stable and a riding School. Having compleated my State of the Claim of the Province, and confuted the Pretensions of New York, I reported it to Mr. Bowdoin who after taking Time to read it, for it was very long, told me, that he approved it, and thought it wanted no Addition or correction. He Accordingly reported it to the Senate where it was read and sent down to the House, where it was read again. Mr. Samuel Adams was then Clerk of the House, and in the Confusion which soon afterwards happened at Salem, when the Governor dissolved the General Court for choosing Members to go to Congress, he lost it. But several Years afterwards it was found, and delivered to the Agents for Massachusetts, who attended the Settlement of the dispute with New York. Mr. King has repeatedly told me, that without that Statement, none of them would have understood any Thing of the Subject, and the Claim would have been lost. The Decision was much less favourable to Massachusetts than it ought to have been, and the State have very unoeconomically alienated all the Land since that time for a very inadequate sum of Money. I wish they had first given me a Township of the Land. It would have been much more prudently disposed of than any of the rest of it was, and more justly. I never had any thing for my half Years service, not even Credit nor Thanks.
     